UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2014 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 17901 Von Karman Avenue, Suite 1200, Irvine, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (949) 864-8000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE Pacific Premier Bancorp, Inc. (the “Company”) is filing an investor presentation relating to its second quarter of 2014 (the “Presentation”), which will be used by the Company’s President and Chief Executive Officer, Steve Gardner, for presentations to investors and others.The Presentation replaces and supersedes investor presentation materials previously furnishedas an exhibit to the Company’s Current Reports on Form 8-K. A copy of the Presentation is attached hereto as Exhibit 99.1 and incorporated herein by reference.The Presentation is also available on the Company's web site at www.ppbi.com. On July 24, 2013, the Company issued a press release announcing that, on July 29 and 30, 2014, Mr. Gardner will meet with institutional investors at the 2014 Keefe, Bruyette & Woods Community Bank Investor Conference. A copy of the press release is attached as Exhibit 99.2 to this Current Report on Form 8-K. Information contained herein, including Exhibits 99.1 and 99.2, shall not be deemed filed for the purposes of the Securities Exchange Act of 1934, as amended, nor shall such information and Exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS Pacific Premier Bancorp, Inc., Investor Presentation, Second Quarter 2014 Press Release, dated July 24, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: July 24, 2014 By: /s/ STEVE GARDNER Steve Gardner President and Chief Executive Officer
